DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 12/22/21, with respect to claims 18-23 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 18, the prior art of record does not teach or suggest a display panel, comprising: a plurality of data lines, a plurality of gate lines, and a plurality of pixels, wherein each row of pixels comprises a plurality of pixel groups, each of the pixel groups comprises a first-column pixel in front and a second-column pixel in back that are adjacent to each other, the first-column pixel and the second-column pixel are connected to the same data lines, and the first-column pixel and the second-column pixel are connected to two different gate lines; data drive signals used by the first-column pixel and the second-column pixel in each pixel group in each row have the same polarity; wherein the first-column pixel is an odd-column pixel, and the second-column pixel is an even-column pixel; wherein the data drive signals used by the first-column pixel and the second-column pixel in each group have an opposite polarity to the data drive signals used by the first-column pixel and the second-column pixel in an adjacent group in the same row; wherein a channel width-to-length ratio of an active switch corresponding to the odd-column pixel is greater than that of an active switch to the even-column pixel in the same pixel group, in combination with the remaining features recited in the claim.
The prior art of Park (US 2006/0120160 A1 of record) discloses a display panel, comprising: a plurality of data lines, a plurality of gate lines, and a plurality of pixels, wherein each row of pixels comprises a plurality of pixel groups, each of the pixel groups comprises a first-column pixel in front and a second-column pixel in back that are adjacent to each other, the first-column pixel and the second-column pixel are connected to the same data lines, and the first-column pixel and the second-column pixel are connected to two different gate lines; data drive signals used by the first-column pixel and the second-column pixel in each pixel group in each row have the same polarity; wherein the first-column pixel is an odd-column pixel, and the second-column pixel is an even-column pixel; wherein the data drive signals used by the first-column pixel and the second-column pixel in each group have an opposite polarity to the data drive signals used by the first-column pixel and the second-column pixel in an adjacent group in the same row (Park, Figure 8). However, Park fails to disclose that a channel width-to-length ratio of an active switch corresponding to the odd-column pixel is greater than that of an active switch to the even-column pixel in the same pixel group. The prior art of Su (US 2020/0013806 A1 of record) discusses channel width-to-length ratios (Su, Paragraph 0029); however, Su discloses width-to-length ratios that increase between first-column pixels and second-column pixels. The prior art of Li (US 2019/0259327 A1 of record) discloses different colored pixels having different width-to-length ratios (Li, Paragraphs 0060-0061). However, Li fails to relate the colored pixels to particular columns and so fails to particularly disclose that a channel width-to-length ratio of an active switch corresponding to the odd-column pixel is greater than that of an active switch to the even-column pixel in the same pixel group.
Therefore, Claim 18 is allowed. Claims 19-23 are allowed by virtue of their dependence on allowed claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871